THOMPSON, J.
The only question made is in respect to the admission of parol evidence to show that as a part of the trade by which the parties exchanged horses it was agreed that if the black mare received by the plaintiff of the defendant was not all right and satisfactory he might return her, and the defendant would return the brown horse in suit to the plaintiff. The defendant contends that the execution and delivery of the note and lien described in the referee’s report precludes the plaintiff from showing by parol what the contract of exchange in fact was. The contention is not sound. The lien note was intended only as security, and not as a repository of the terms of the contract. It does not even allude to the contract in regard to the brown horse, and as to the black mare it only says she was “conditionally sold.” The maker of a promissory note' may always show the terms and conditions on which it was delivered, and that the payee or holder had no right to hold it except for the accomplishment of a particular purpose. Winn v. Chamberlin, 32 Vt. 318; Park v. McDaniels, 37 Vt. 594; Stewart v. Martin, 49 Vt. 266; Reynolds v. Hasson, 56 Vt. 449; Perry v. Dow, 56 Vt. 569. The defendant recognized and acted under the contract after receiving the lien note as security. He took back the black mare, surrendered the note to the plaintiff, and it would now be a strange anomaly in the law if he could stand behind the note to prevent a recovery for the brown horse which he has converted to his own use. Such is not the law.

Judgment affirmed.